Per Curiam,
This was an action upon a check, given by the firm of which the appellant was a partner, for money loaned by the plaintiff to the firm. The appellant relies for his defense upon sec. 186 of the negotiable instruments law (Act of May 16, 1901, P. L. 194), which reads: “A check must be presented for payment within a reasonable time after its issue, or the drawer will be discharged from liability thereon to the extent of the loss caused by the delay.” This is declaratory of the existing law. The difficulty in the way of its application to the case in hand, is that the efficient cause of the plaintiff’s loss (if it can be said that he suffered any) was not the delay in presenting the check, but the drawing of the money out of the bank by his copartner, and the appellant’s joining in the dissolution of the partnership and settling with his partner without ascertaining whether the check had been paid. In these circumstances the delay would not have constituted a defense prior to the act of 1901 (see Fleming v. Denny, 2 Phila. Ill), and does not constitute a defense since that act. This conclusion is well supported by the opinion of the learned judge below, and we need not add anything further to what he has said.
The judgment is affirmed.